IBEX Staffing Solutions, Inc.
                                                                   and Pronto General Agency,
                                                                        Ltd. d/b/a Pronto s



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 14, 2014

                                     No. 04-14-00269-CV

                                       Andrea COLLIE,
                                          Appellant

                                               v.

    IBEX STAFFING SOLUTIONS, INC. and Pronto General Agency, Ltd. d/b/a Pronto
                               Insurance,
                               Appellees

                 From the County Court At Law No. 10, Bexar County, Texas
                                  Trial Court No. 376802
                           Honorable Tina Torres, Judge Presiding


                                        ORDER
       Appellees have filed a motion to consolidate the record from original proceeding no. 04-
13-00640-CV into this appeal, stating that the clerk’s record in this appeal contains only fifty-
three pages and lacks many essential documents. The record in the original proceeding,
however, consists of sworn copies of documents attached to the mandamus petition. Because the
documents are attached to the petition and are sworn copies rather than certified copies, the
motion is DENIED.

                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court